Citation Nr: 0120035	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a December 1993 rating decision should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).

2.  Whether the RO's failure to issue a rating decision in 
response to a written statement received from the veteran in 
June 1994 was clearly and unmistakably erroneous.   


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from September 1965 to July 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
in Cleveland, Ohio, determined that its December 1993 rating 
decision, in which it assigned an effective date of September 
4, 1991 for a 100 percent evaluation for PTSD, was clearly 
and unmistakably erroneous, assigned an earlier effective 
date of January 17, 1991 for the 100 percent evaluation, and 
determined that a failure to issue a rating decision in 
response to the veteran's written statement received in June 
1994 was not clearly and unmistakably erroneous. 

The RO has characterized both issues on appeal as claims for 
CUE, but due to the Board's action outlined below, these 
issues are moot.  An RO's rating decision is subject to 
collateral attack based on the theory of CUE only if the 
decision is final.  See 38 C.F.R. § 3.105(a) (2000).  In this 
case, because the veteran initiated an appeal of the RO's 
December 1993 rating decision, that decision is not final and 
is not subject to a claim of CUE.  In addition, because a 
failure to act does not constitute a final rating decision, 
any such failure is not subject to a claim of CUE.  Even 
assuming otherwise, the Board would not consider the second 
issue on appeal, because, as explained below, the Board 
construes the veteran's statement received by the RO in June 
1994 as a notice of disagreement with the RO's December 1993 
rating decision, rather than a claim for adjudication. 


REMAND

In November 1993, the Board issued a decision, in which it 
found the veteran entitled to a 100 percent disability 
evaluation for PTSD.  In December 1993, the RO effectuated 
the Board's decision and assigned the veteran a 100 percent 
evaluation for PTSD, effective from September 4, 1991.  In 
June 1994, the veteran submitted a written statement, in 
which he wrote that he was claiming "retro-active PTSD 
benefits back to October 31, 1981, at a rate of 100%," and 
had been totally disabled and misdiagnosed since the time he 
filed his original claim.  In his statement, the veteran did 
not specifically express disagreement with the RO's December 
1993 decision, but in utilizing the previously noted 
language, it is clear he was disagreeing with the effective 
date the RO assigned the veteran's 100 percent evaluation.  

The RO treated the veteran's statement as a claim, rather 
than a notice of disagreement, and in July 1994, it notified 
the veteran by letter that that claim had already been 
finally denied.  The RO also notified the veteran that if he 
disagreed with the RO's December 1993 decision, he should 
submit a notice of disagreement by December 1994.  The Board 
acknowledges the RO's effort in providing the veteran an 
opportunity to submit another letter that could be more 
clearly identified as a notice of disagreement with the RO's 
December 1993 rating decision, but believes that the letter 
submitted in June 1994 sufficiently establishes the veteran's 
disagreement with the December 1993 decision.  To date, the 
RO has not issued a statement of the case in response to the 
veteran's letter.  

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2000); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  The purpose of the Remand is to give 
the RO an opportunity to cure this defect.  Thereafter, the 
RO should return the claims file to the Board only if the 
veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93 (1997); see also In re 
Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding 
that if the claims file does not contain a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board is not required, and in fact, has no 
authority, to decide the claim).  

Appellate consideration of the veteran's earlier effective 
date claim is deferred and this claim is remanded to the RO 
for the following development:

The RO should furnish the veteran and his 
representative a statement of the case 
addressing the issue of entitlement to an 
earlier effective date for a 100 percent 
evaluation for PTSD, and afford them an 
opportunity to perfect an appeal of the 
RO's denial of this issue by submitting a 
substantive appeal in response thereto.  
The RO should advise the veteran and his 
representative that the claims file will 
not be returned to the Board for 
appellate consideration of his claim 
following the issuance of the statement 
of the case unless he perfects his 
appeal.   

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to perfect his appeal of the 
denial of this issue and to submit any additional evidence he 
wishes to have considered in connection with this appeal.  
However, he is not obligated to act unless otherwise 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




